Citation Nr: 0905996	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  02-05 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
for the period from April 28, 2000 through May 5, 2006.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
for the period beginning on May 6, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In a July 2008 Supplemental Statement of the Case, the AMC 
increased the rating for the Veteran's service-connected 
degenerative disc disease of the lumbar spine to 40 percent, 
effective May 6, 2006.  However, as that grant did not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that the claims file does not appear to 
contain a Rating Codesheet to implement the 40 percent rating 
awarded in the July 2008 Supplemental Statement of the Case.  
If action has not been taken to implement that award, such 
should be accomplished.

For reasons explained below, the issue of entitlement to a 
disability rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine, for the period beginning on 
May 6, 2006, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDING OF FACT

From April 28, 2000 through May 5, 2006, the competent 
medical evidence of record demonstrates that the Veteran's 
degenerative disc disease of the lumbar spine was 
characterized by pain and flexion limited to 60 degrees at 
worst (when considering complaints of pain) with occasional 
radiating pain; there is no clinical evidence that the 
Veteran's low back disability resulted in any incapacitating 
episodes requiring bed rest, nor was his low back disability 
productive of more than moderate limitation of motion, 
moderate lumbosacral strain, or moderate intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met for the period from April 28, 2000 through May 5, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in January 2004 and October 2005 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The October 2005 letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity, and additional 
disablement caused by his disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and VA examination reports.

In this case, the Board notes that the decision on appeal was 
decided four days after enactment of the VCAA, and the notice 
letters provided in 2004 and 2005 do not fully comply with 
the 2008 holding of the Court in Vazquez, supra.  However, 
the Board finds that any insufficiency in the timing or 
content of the notices in this case is not prejudicial to the 
Veteran.  In this regard, the Veteran was provided sufficient 
notice of the need to submit or advise VA of medical evidence 
to support his claim, and the Veteran did so on numerous 
occasions, to include advising VA of medical procedures that 
were going to occur in the future.  He also described the 
impact of his disability on his daily functioning to VA 
medical care providers and to the VA examiners.  The record 
also reveals that the Veteran left employment in 
approximately 1995 and has not returned to work; thus, his 
disorder does not affect current employment.  The March 2002 
Statement of the Case and the November 2004, December 2004, 
and July 2008 Supplemental Statements of the Case provided 
relevant rating criteria for evaluating his disability.  The 
July 2008 Supplemental Statement of the Case also informed 
the veteran of the necessity of providing or asking VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, and the effect that 
worsening has on his employment and daily life.  The notice 
also provided examples of pertinent medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability rating 
and effective.  

The Veteran was an active participant in the claims process 
by submitting medical release forms and evidence, as well as 
providing argument regarding his claim.  He was well aware of 
the need to keep VA informed of his treatment, as he asked 
the RO to obtain reports of an upcoming visit at a VA 
facility on his substantive appeal.  There has been extensive 
development of the claim, and there is no additional evidence 
to obtain with respect to the issue being decided.  In 
summary, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter, 
in relevant part, on the merits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends, in relevant part, that he is entitled 
to a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, for the period 
from April 28, 2000 through May 5, 2006.  In a November 2000 
rating decision, the RO granted an increased rating for low 
back condition and assigned a 10 percent rating under 
Diagnostic Code 5292, effective April 28, 2000 (i.e., the 
date of the Board's decision, which is also considered to be 
the date of the Veteran's current claim for an increased 
rating).  In an October 2003 rating decision, the RO 
rephrased the issue, granted an increased rating for 
degenerative disc disease of the lumbar spine, and assigned a 
20 percent rating under Diagnostic Code 5242, effective April 
28, 2000.  However, the Board notes that Diagnostic Code 5242 
was not enacted until September 26, 2003.  In a July 2008 
Supplemental Statement of the Case, the AMC granted an 
increased rating for degenerative disc disease of the lumbar 
spine and assigned a 40 percent rating under Diagnostic Code 
5293 (in effect prior to September 23, 2002), effective May 
6, 2006.

As indicated above, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the criteria 
for rating disabilities of the spine.  Effective September 
23, 2002, VA revised the criteria for rating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
rating general diseases and injuries of the spine.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  The revised provisions 
of Diagnostic Code 5293 were also redesignated as Diagnostic 
Code 5243 for intervertebral disc syndrome, effective 
September 26, 2003.

Because it has been determined that the Veteran filed the 
current claim for an increased rating for his low back 
disability on April 28, 2000, the Board is required to 
consider the claim in light of both the former and revised 
schedular criteria in order to determine whether an increased 
rating is warranted for that disability.  If application of 
the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.

Under former Diagnostic Code 5293 (in effect prior to 
September 23, 2002), a 0 percent evaluation is assigned when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation is assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent evaluation is assigned for severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief.  A 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293 (effective September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (effective 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), a 10 
percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Turning to the evidence, the Veteran underwent a VA spine 
examination in June 2000.  X-rays taken on that occasion 
showed moderate generalized lower thoracic and lumbar spine 
degenerative changes, and intervertebral disc spaces were 
noted to be preserved.  The VA examiner commented that these 
X-rays showed marked hypertropic arthritis of the Veteran's 
lower back.

In an October 2000 VA examination addendum, it was reported 
that range of motion of the Veteran's lumbosacral spine 
measured 90 degrees of flexion, 15 degrees of extension, and 
15 degrees of lateral bending.  It was noted that the Veteran 
did not complain of pain during this range of motion testing.

VA treatment records dated from July 2001 through July 2005 
reflect the Veteran's complaints of chronic low back pain.

In a July 2001 VA treatment record, the Veteran reported that 
his low back pain extended down the back of his left leg.  
Later in July 2001, VA X-rays confirmed the presence of 
arthritis and degenerative disc disease in his lower spine, 
and an impression of generalized lumbar spondylosis was 
rendered.

A December 2001 VA treatment record noted that the Veteran 
had decreased range of motion of his back in all directions.  
However, no range of motion measurements were provided on 
this occasion.

A February 2002 VA treatment record documented the Veteran's 
complaints of low back pain that radiated down his bilateral 
lower extremities (the left more than the right) in the area 
of the posterior thighs upon ambulation.  Examination of his 
back revealed no gross bony abnormalities and no paraspinal 
muscle spasms.  He was assessed with chronic back pain and 
peripheral neuropathy.

A March 2002 VA physical therapy note stated that the Veteran 
performed all exercises (to include lumbar rotation in a 
supine position) without difficulty.

In an April 2002 VA physical therapy note, it was stated that 
the Veteran had tolerated treatment (to include lumbar spine 
exercises and traction) well and that his subjective response 
to pain was decreased to a level of 3 or 4 on a scale of 1 to 
10.  Thereafter, an April 2002 VA CT scan of the Veteran's 
lumbosacral spine revealed mild scoliosis with curvature to 
the right, as well as evidence of spinal canal stenosis at 
multiple levels of the lumbar spine due to disc facet complex 
and ligamentum flavum hypertrophy.

In a June 2002 VA treatment record, the Veteran once again 
reported that his low back pain radiated down his bilateral 
lower extremities (the left more than the right) in the area 
of the posterior thighs upon ambulation.

A November 2002 VA treatment record noted that the Veteran 
had problems with his urinary stream and decreased flow, but 
that he had no radicular symptoms affecting his 
musculoskeletal system.  He was assessed with spinal stenosis 
with low back pain, and it was noted that his urinary 
retention issues may be related to taking Sudafed.

In a December 2002 VA treatment record, it was noted that the 
Veteran's lumbar spine manifested no obvious lytic lesions, 
but did manifest significant degenerative disc disease.  It 
was reiterated that the April 2002 CT scan showed significant 
spinal stenosis.  It was also noted that the Veteran's 
symptoms of urinary retention were probably due to benign 
prostatic hypertrophy (BPH), and that his constipation was 
likely due to medication, as there was no evidence of cauda 
equina.  One day later in December 2002, VA X-rays of the 
Veteran's lumbosacral spine revealed a slight compression 
deformity anteriorly at the level of L1, as well as moderate 
to severe degenerative osteophyte formation from L1 through 
L4.  However, no scoliosis was revealed, and no significant 
narrowing of the disc spaces was identified.  Later in 
December 2002, the Veteran was assessed with lumbar spinal 
stenosis, and he reported that his low back pain no longer 
radiated down his legs.

In a January 2003 VA treatment record, the results of a bone 
scan for the Veteran were revealed and showed no increase at 
L1 to suggest recent fracture.

In a February 2003 VA treatment record, it was noted that the 
Veteran's low back pain had improved, and he reported that 
treatment for his chronic pain (consisting of morphine) had 
provided significant relief.  His gait had improved and it 
was noted that he continued to use a Canadian Crutch.

In a March 2003 VA treatment record, the Veteran reported low 
back pain radiating into his bilateral lower extremities (the 
right more than the left) as well as numbness and tingling in 
his bilateral hands and feet.  One week later in March 2003, 
the Veteran underwent neurological testing, and an impression 
of sensorimotor neuropathy was rendered, noted to be most 
likely secondary to diabetes mellitus.  Significantly, it was 
also noted that there was no evidence of acute denervation or 
lumbosacral radiculopathy.  Later in March 2003, the Veteran 
reported that he had been seeing a urologist for BPH and 
significant urinary retention.

In a May 2003 VA treatment record, the Veteran reported 
chronic low back pain but stated that he did not have 
radiating radicular symptoms into either lower extremity.  He 
also denied any bowel or bladder dysfunction.  Examination 
revealed no palpable spine deformities, but did reveal some 
tenderness to palpation around his lumbar spine and 
paraspinal muscles.  It was noted that the Veteran had 
limited trunk range of motion, but no range of motion 
measurements were provided on this occasion.

In a June 2003 VA treatment record, the Veteran complained of 
low back pain that radiated predominantly into his right 
lower extremity, but acknowledged that his low back pain was 
far worse than the radiating pain into his right leg.  He 
denied any bowel or bladder problems on this occasion.  It 
was noted that a CT myelogram of his lumbar spine was ordered 
to be performed at the Kansas City VA Medical Center (VAMC); 
however, in October 2005, the Kansas City VAMC reported that 
this CT myelogram was never performed due to the Veteran 
taking anticoagulants.

In a July 2003 VA treatment record, the Veteran was assessed 
with spinal stenosis and Charcot joints with chronic 
associated pain, noted to be satisfactorily controlled with 
the current prescription for pain medication.

The Veteran underwent a VA spine examination in August 2003.  
On that occasion, he complained of daily low back pain 
measuring a severity of 8 on a scale of 1 to 10.  He also 
complained of numbness and tingling intermittently in his 
legs (generally in the posterior aspect and in his feet) and 
stated that if he sat for longer than 15 minutes, his legs 
would go numb.  The Veteran reported undergoing numerous 
treatments for his low back condition, including epidural 
blocks and steroid injections, and it was noted that he took 
Vicodin one to two times daily and OxyContin twice a day for 
the pain.  He denied any changes in his bowel or bladder 
conditions.  It was noted that, due to his pain, he had to 
get up and move around frequently.  His low back condition 
reportedly limited his activities at home due to pain and 
easy fatigability.  On this occasion, the Veteran ambulated 
with a slow antalgic gait.  Upon examination, his spine was 
in normal alignment with some mild palpable tenderness in the 
lumbar region.  He was not able to heel walk and toe walk due 
to problems with balance.  Range of motion testing of his 
spine revealed forward flexion of 60 degrees, extension of 15 
degrees, lateral bending to the right of 20 degrees, lateral 
bending to the left of 20 degrees, rotation to the right of 
40 degrees, and rotation to the left of 30 degrees.  It was 
noted that he experienced pain with range of motion, 
especially with forward flexion and extension.  
Neurologically, the Veteran had normal sensation of his lower 
extremities.  Deep tendon reflexes measured 2+ bilaterally in 
his lower extremities, and a straight leg raise test was 
negative bilaterally.  The Veteran was diagnosed with 
degenerative disc disease, which was noted to have worsened 
since his last VA examination in June 2000.

In a February 2004 VA treatment record, the Veteran was 
assessed with chronic low back pain with previously 
documented spinal stenosis and new sharper intermittent 
localized pain (which was unable to be reproduced on that 
occasion), without radicular symptoms.  Accompanying February 
2004 VA X-rays of his lumbosacral spine showed good alignment 
of the lumbar spine without fracture or dislocation.  The X-
rays also revealed large anterior osteophytes from the 
visualized lower thoracic spine to L4, sclerosis of posterior 
elements at L5/S1, and preserved disc spaces.  The previously 
discussed slight anterior wedging of L1 was noted to be 
physiological.  Overall, it was noted that there was no 
significant change since the previous examination in December 
2002.

In an April 2004 VA treatment record, the Veteran was 
assessed with multiple conditions including lumbar stenosis, 
severe diabetic neuropathy, and low back pain.  He reported 
no bowel or bladder problems.  Examination revealed that the 
Veteran had severe tenderness in his lower back area, and 
extension caused the pain to be worse than upon flexion.

A May 2004 VA treatment record noted that the Veteran's pain 
control was much better, now that he was taking methadone.

In an August 2004 VA treatment record, the Veteran was once 
again assessed with chronic low back pain with previously 
documented spinal stenosis and new sharper intermittent 
localized pain (which was unable to be reproduced on that 
occasion), without radicular symptoms.

In an April 2005 VA treatment record, the Veteran was 
assessed with chronic low back pain, noted to be stable on 
prescription medication, and without radicular symptoms.

In a July 2005 VA treatment record, it was noted that the 
Veteran had no clear radicular pain related to his back.  He 
was assessed with chronic low back pain, noted to be stable 
on prescription medication, and without radicular symptoms.  
He was also assessed with chronic constipation, but this was 
noted to be associated with diabetes mellitus and pain 
medication.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbar spine, for the period from April 28, 2000 through 
May 5, 2006, is appropriately evaluated as 20 percent 
disabling.  For that time period, the objective findings of 
record do not reflect evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less or ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).  In addition, for that time period, there 
is no clinical evidence that the Veteran's low back 
disability resulted in any recurring attacks or 
incapacitating episodes requiring bed rest prescribed by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 
2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  Moreover, there is no 
clinical evidence that the Veteran's low back disability was 
productive of more than moderate limitation of motion or 
moderate lumbosacral strain (despite his complaints of severe 
pain at times), as evidenced by VA examination and X-ray 
results, the success of his pain 


medication, and his ability to perform physical therapy 
exercises.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002).  Finally, the 
Veteran had only intermittent complaints of radiculopathy, 
reflecting no more than moderate intervertebral disc 
syndrome.

Finally, during this period, the Veteran's forward flexion of 
the thoracolumbar spine was shown to be, at worst, 60 degrees 
when considering complaints of pain.  Thus, even considering 
the Veteran's subjective complaints of pain, the medical 
evidence of record does not support any additional limitation 
of motion in response to repetitive motion that would support 
an evaluation in excess of the 20 percent presently assigned 
under either the old or revised rating criteria.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); 
see also 38 C.F.R. §§ 4.45, 4.59 (2008).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges 
the Veteran's intermittent complaints of pain, numbness, and 
tingling in his bilateral lower extremities, as well as 
symptoms of urinary retention and constipation.  However, as 
outlined above, all of these abnormalities were attributed to 
causes other than the Veteran's low back disability.  
Specifically, he was diagnosed with peripheral neuropathy as 
secondary to diabetes mellitus, urinary retention due to 
medication and BPH, and constipation due to diabetes mellitus 
and narcotic pain medication.  Therefore, for the period from 
April 28, 2000 through May 5, 2006, the medical evidence of 
record fails to show that the Veteran's low back disability 
was productive of any objective neurological abnormalities.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2008).

The Board has also considered whether the Veteran's 
degenerative disc disease of the lumbar spine, for the period 
from April 28, 2000 through May 5, 2006, presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, for the 
aforementioned time period, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 20 percent at any time from April 28, 2000 through May 
5, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against this 
portion of the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine, for the 
period from April 28, 2000 through May 5, 2006, is denied.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for a 
disability rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine, for the period beginning on 
May 6, 2006.

The Veteran underwent a VA spine examination on May 6, 2006.  
On that occasion, the VA examiner determined that the Veteran 
had severe intervertebral disc disease, manifested by 
recurring attacks which required bedrest two to three times 
per week.  However, the examiner did not quantify the 
duration (in number of weeks) of such incapacitating episodes 
during the past 12 months.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  Thus, the 
Board finds that a new examination is needed.

In a September 2008 statement, the Veteran indicated that he 
had received additional medical treatment at the Kansas City 
VA Medical Center (VAMC) since March 2008.  Therefore, 
ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  While the 
Board found that any failure in VCAA notice was not 
prejudicial to the other issue, as remand is being ordered 
for other reasons, there is no harm in curing any defect with 
respect to the issue being remanded.  Thus, on remand, the 
RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for an increased 
rating.  In accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008), the notice should notify the 
Veteran that, to substantiate an 
increased rating claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Obtain current VA treatment records 
dating since March 2008 from the Kansas 
City, Missouri VA healthcare system.

3.  Schedule the Veteran for a VA spine 
examination to determine the current 
nature and severity of his lumbar 
degenerative disc disease.  The 
Veteran's claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the appeal.  The 
examiner should describe all 
symptomatology related to the Veteran's 
lumbar degenerative disc disease to 
include orthopedic and neurological 
symptoms.  All indicated tests should 
be performed and all findings should be 
reported in detail, including range of 
motion of the thoracolumbar spine 
(specifying at what degree in motion 
pain begins) and motor and sensory 
evaluation.

The examiner should describe any 
functional loss pertaining to the 
degenerative disc disease due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms, to 
include any incapacitating episodes 
(acute signs and symptoms of 
intervertebral disc syndrome that have 
required bed rest prescribed by a 
physician and treatment by a physician).

4.  Thereafter, the RO/AMC should 
readjudicate whether the Veteran is 
entitled to a disability rating in excess 
of 40 percent for degenerative disc 
disease of the lumbar spine for the 
period beginning on May 6, 2006.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be issued a supplemental statement 
of the case and be given an opportunity 
to respond before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


